DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 09/22/2022, with respect to claim 14 have been fully considered and are persuasive.  The objection of claims 14-20 has been withdrawn. 
Applicant's arguments filed 09/22/2022, with respect to the 35 U.S.C. 112(a) rejection, have been fully considered but they are not persuasive.
Regarding independent claims 1, 8, 14 and 21, the applicant argues that “For example, amended independent claim 1 recites "a first set of configured downlink reference signal resources for a downlink reference signal, wherein the downlink reference signal comprises a path loss reference signal." Applicant notes that the Specification includes various examples of the claimed "path loss reference signal" being a downlink reference signal, as claimed. At paragraph [0084], for example, the Specification states that "[i]n some examples, the path loss reference signal may include one or more of a CSI-RS [(channel state information reference signal)] or an SSB [(synchronization signal block)]." Specification   [0084]. Applicant submits that it is well known in the art that CSI-RS and SSB are reference signals transmitted on a downlink. Thus, the Specification provides support for the claimed path loss reference signal inherently being a downlink reference signal. In another example, the Specification describes a "spatial relation reference signal [that] may include one or more of [an SSB or] a CSI-RS . . . the spatial relation reference signal includes the path loss reference signal." Id    [0086]-[0088]. Later, the Specification states that "the base station 105-d may optionally transmit the spatial relation reference signal . . . the UE 115-d may monitor the spatial relation reference signal for path loss estimation." Id    [0090]-[0091]. Here, the Specification includes an explicit description of a downlink reference signal (e.g., the spatial relation reference signal including the path loss reference signal) transmitted from a base station to a UE, and thus supports the relevant features of amended independent claim 1. Further, the Specification explains that "[i]n another example, if the path loss reference signal is not configured at the UE 115, then the path loss reference signal by default may be the spatial relation reference signal of the corresponding uplink beam for the UE 115." Id   [0063]. The Specification also states that "the path loss reference signal may be a reference signal 215 (e.g., spatial relation reference signal) in the spatial relation of the corresponding PUCCH resource." Id   [0068]. Applicant submits that the term "spatial relation" would be understood by a person with ordinary skill in the art to be defined as a relationship between a received downlink reference signal and a transmitted uplink signal. That is, the Specification supports the claimed feature of a "downlink reference signal," because the Specification states that the path loss reference signal may be a spatial relation reference signal for a corresponding uplink beam or uplink resource (e.g., PUCCH resource) at a UE and, again, is therefore inherently a downlink reference signal. Accordingly, the Specification supports the claimed feature of "a downlink reference signal, wherein the downlink reference signal comprises a path loss reference signal."” in pages 9-10.
In response to the applicant’s argument, examiner respectfully disagrees with the argument above.
The Specification includes various examples of the “path loss reference signal” being an uplink reference signal. At paragraph [0067], for example, the Specification states that “Reference signal 215 (e.g., path loss reference signal) may be a semi-persistent or aperiodic reference signal (e.g., SRS).” In another example, paragraphs [0086]-[0088], the Specification describes a “spatial relation reference signal may include an SRS ... the spatial relation reference signal includes the path loss reference signal.” Examiner submits that it is well known in the art that sounding reference signals (SRS) are reference signals transmitted on an uplink. Thus, the Specification does not provide support for the claimed path loss reference signal inherently being a downlink reference signal.
[0067] In some systems, a reference signal 215 (e.g., path loss reference signal) for power control may be RRC configured. For example, reference signal 215 (e.g., path loss reference signal) may be RRC configured per physical uplink control channel (PUCCH) spatial relation for PUCCH power control, however, this may be an inefficient update methodology and may lead to latency concerns. For PUSCH power control, reference signal 215 (e.g., path loss reference signal) may be RRC configured per SRI. For SRS power control, reference signal 215 (e.g., path loss reference signal) may be RRC configured per SRS resource set for SRS power control. When a change of the reference signal 215 (e.g., path loss reference signal) occurs in uplink power control, an enhanced update procedure for reference signal 215 (e.g., path loss reference signal) may be used to overcome the previous deficiencies of RRC reconfiguration. For example, reference signal 215 (e.g., path loss reference signal) may be updated dynamically by control message 220 (e.g., MAC-CE or DCI) such that the reference signal 215 (e.g., path loss reference signal) may overwrite the previously RRC configured reference signal 215 (e.g., path loss reference signal). Reference signal 215 (e.g., path loss reference signal) may be a semi-persistent or aperiodic reference signal (e.g., SRS).
[0086]    At 505, the UE 115-d may receive a message from the base station 105-d. The message may indicate a spatial relation reference signal associated with an uplink beam. The spatial relation reference signal may correspond to a set of physical uplink control channel resources. In some examples, the spatial relation reference signal may include one or more of a synchronization signal block, a CSI-RS, or an SRS.
[0088]    At 515, the UE 1 15-d may optionally determine that the spatial relation reference signal includes the path loss reference signal based on the determination that the path loss reference signal is not configured. The path loss estimation may be for uplink power control. The uplink power control may include one or more of physical uplink control channel power control, physical uplink shared channel power control, or SRS power control.
Further, the applicant argues that “Because the path loss reference signal of independent claim 1 is a downlink reference signal, it follows that the "first set of configured downlink reference signal resources for [the] downlink reference signal" and the "second set of downlink reference signal resources configured for the path loss reference signal" features of amended independent claim 1 are fundamentally, downlink reference signal resources. For example, the Specification describes "[a] base station 105-c may transmit, to [a] UE 115-c, a first message that indicates a first set of reference signal resources configured for a path loss reference signal" (Id.  [0080]), and "base station 105-c may transmit, to UE 115-c, a second message that indicates the second set of reference signal resources configured for the path loss reference signal." Id  [0082]. As such, the Specification supports the claimed features of a "first set of configured downlink reference signal resources" and a "second set of downlink reference signal resources configured for the path loss reference signal."” in pages 10-11.
In response to the applicant’s argument, examiner respectfully disagrees with the argument above.
Because the Specification clearly describes the path loss reference signal includes sounding reference signals (SRS) and the claimed path loss reference signal not inherently being a downlink reference signal, it follows that the “first set of reference signal resources” and the “second set of reference signal resources” are not fundamentally downlink reference signal resources. The Specification includes various examples of the “path loss reference signal” corresponds to uplink resources. At paragraphs [0086]-[0088], for example, the specification describes “the spatial relation reference signal may correspond to a set of physical uplink control channel resources ... the spatial relation reference signal includes the path loss reference signal.” In another example, paragraph [0090], the Specification describes “the spatial relation reference signal may correspond to a set of SRS resources.” The Specification clearly describes the spatial relation reference signal (path loss reference signal) corresponds to a set of physical uplink control channel/SRS resources. As such, the Specification does not support the claimed features of a “first set of configured downlink reference signal resources” and a “second set of downlink reference signal resources configured for the path loss reference signal.”
[0086]    At 505, the UE 115-d may receive a message from the base station 105-d. The message may indicate a spatial relation reference signal associated with an uplink beam. The spatial relation reference signal may correspond to a set of physical uplink control channel resources. In some examples, the spatial relation reference signal may include one or more of a synchronization signal block, a CSI-RS, or an SRS.
[0088]    At 515, the UE 1 15-d may optionally determine that the spatial relation reference signal includes the path loss reference signal based on the determination that the path loss reference signal is not configured. The path loss estimation may be for uplink power control. The uplink power control may include one or more of physical uplink control channel power control, physical uplink shared channel power control, or SRS power control.
[0090]    At 525, the base station 105-d may optionally transmit the spatial relation reference signal. In some cases, the spatial relation reference signal may correspond to a set of SRS resources indicated by an SRS resource indicator.
For at least these reasons, claims 1-8, 10-21, and 23-26 do not comply with the written description requirement of 35 U.S.C. 112(a). Accordingly, the rejection of claims 1-8, 10-21, and 23-26 under 35 U.S.C. 112(a) is not withdrawn.
Applicant's arguments filed 09/22/2022, with respect to the 35 U.S.C. 103 rejection, have been fully considered but they are not persuasive.
Regarding independent claims 1, 8, 14 and 21, the applicant argues that “Nam is generally directed to "[a] method for channel state information (CSI) reporting." Nam, Abstract. At the portions cited by the Office Action, Nam discusses that "MAC CE signaling is used for indicating an active subset of the first set of Ni CSI-RS resources . . . The number of CSI-RS resources in the active subset, say N3, can be pre-configured in the spec." Id.[0183]. Further, Nam states "[t]he resource sets in the UE-specific resource setting may besemi-dynamically activated/deactivated . .. to trigger an aperiodic CSI reporting, one resource set selected from the activated resource sets in each resource setting is indicated, so that the UE can make measurement[s] and [reports] for the selected resource set." Id.   [0189]. In particular, Nam states that "the UE receives, from a base station (BS) .. [an] indication between a first resource and a second resource and activation of the second resource, wherein the UE is configured with the second resource for CSI reporting." Id.   [0194]. The Office Action appears to contend that the Nam's discussion of resource activation is equivalent to "the first set of downlink reference signal resources changing to a second set of downlink reference signal resources," as recited in previously-presented independent claim 1. See Office Action, p. 11. However, Nam only discusses the UE receiving an indication from the base station to activate or deactivate specific CSI-RS resources, which is distinct from "receiving, based at least in part on a second set of downlink reference signal resources configured for the path loss reference signal overwriting the first set of downlink reference signal resources, a second message that indicates the second set of downlink reference signal resources for the downlink reference signal," as recited in amended independent claim 1. While Nam mentions a MAC-CE indicating "a QCL relation between the first resource and the second resource" (see Nam   [0197]), Nam fails to mention that either resource may overwrite the other. At most, Nam discusses the base station indicating that the UE is to choose between the first set of resources or the second set of resources for CSI reporting. See id., e.g.   [0183]. But nowhere does Nam discuss the second set of resources overwriting the first set of resources, nor that the UE may receive a message indicating the second set of resources based on the overwriting. Thus, Nam fails to teach or suggest the aforementioned features of amended independent claim 1. Additionally, Nam fails to teach or suggest "receiving, based at least in part on a second set of downlink reference signal resources configured for the path loss reference signal overwriting the first set of downlink reference signal resources," as recited in amended independent claim 1. Nam describes non-zero power (NZP) resources where "[a]n aperiodic CSI trigger field in an UL related DCI may inform a UE to measure and report CSI/BSI on [a] NZP CSI-RS resources in the second set, and information on the reference unit resources selected from the first CSI-RS set (or the SS blocks)." Id.   [0178]. However, Nam fails to teach or suggest a "second set of downlink reference signal resources configured for the path loss reference signal," as recited in amended independent claim 1. In fact, nowhere does Nam discuss a path loss reference signal, much less changing a set of resources configured for a path loss reference signal. Accordingly, Nam fails to teach or suggest the UE "receiving, based at least in part on a second set of downlink reference signal resources configured for the path loss reference signal overwriting the first set of downlink reference signal resources," as recited in amended independent claim 1” in pages 11-14.
In response to the applicant’s argument, examiner respectfully disagrees with the argument above.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Park discloses receive a first message [see Fig. 13, S1301, para. 469; the UE receives a DCI including SRS configuration control information from the eNB] for uplink power control [see para. 472; the transmission power of the SRS is determined based on the downlink pathloss estimation value calculated by the UE using the downlink reference signal indicated by the parameter set for the power control of the SRS] that indicates a first set of configured downlink reference signal resources for a downlink reference signal [see para. 470, 472; the SRS configuration information includes a first parameter set (including, e.g., a default power value P0, an inverse compensation information/ratio a, a first downlink reference signal for estimation/calculation of pathloss, etc.) for a downlink reference signal. Also see para. 374; the SRS beam set (beam 1, beam 2, ..., beam 4)], wherein the downlink reference signal comprises a path loss reference signal [see para. 400, 403-404; the downlink reference signal comprises a pathloss reference signal] and the downlink reference signal is different from the received first message [see para. 481-482; the downlink reference signal is different from the received DCI]; and receive, based at least in part on the first set of downlink reference signal resources changing, a second message [see para. 472-475, 479-481; the UE receives, based on the first parameter set (the first downlink reference signal for estimation/calculation of pathloss) changing, a second message (MAC CE)] that indicates a second set of downlink reference signal resources configured for the path loss reference signal [see para. 473, 479, 481; that indicates a second parameter set (a second downlink reference signal for estimation/calculation of pathloss); para. 473; the downlink reference signal is changed by signaling MAC CE; para. 479; the UE receives from the eNB more than one parameter sets (downlink reference signal for estimation/calculation of pathloss). Also see para. 374; when the beam change (or switching) is performed ... in a situation where candidate beams that may be a subject to which the SRS transmission are defined/configured as beam 1, beam 2, ..., beam 4, the "SRS beam set” may include all of four beams and for example, may be configured to include only beam 2 and beam 3 (here, such a configuration may then be reconfigured by a third layer (L3) (e.g., RRC) and/or L2 (e.g., MAC) and/or L1 (e.g., DCI)] for the downlink reference signal [see para. 473; the second message (MAC CE) is for the downlink reference signal], wherein the second message comprises a medium access control (MAC) control element [see para. 473; the second message comprises (MAC CE)] associated with updating reference signal configurations [see para. 473; the MAC CE is used to update/change the downlink reference signal]; and update, in the uplink power control, the first set of downlink reference signal resources with the second set of downlink reference signal resources based at least in part on receiving the second message [see para. 472-473, 475, 479-481; updating, in the SRS power control, the first parameter set (the first downlink reference signal for estimation/calculation of pathloss) with the second parameter set (the second downlink reference signal for estimation/calculation of pathloss) based on receiving the second message (MAC CE). Also see para. 374; the SRS beam set (beam 1, beam 2, ..., beam 4) is reconfigured to only beam 2 and beam 3].
Nam discloses receiving, based at least in part on a second set of downlink reference signal resources overwriting the first set of downlink reference signal resources, a message that indicates the second set of downlink reference signal resources for a downlink reference signal, wherein the second message comprises a medium access control (MAC) control element associated with updating reference signal configurations; and updating the first set of downlink reference signal resources with the second set of downlink reference signal resources based at least in part on receiving the second message [see Fig. 13, para. 5, 183, 189, 191, 194-198; UE receives, from a BS, a MAC-CE signaling including a QCL indication between a first resource (see para. 183; first set of N1 CSI-RS resources) and a second resource (see para. 183; subset N3 CSI-RS resources of the first set) and activation of the second resource; and the UE identifies, from the MAC-CE signaling, the activation of the second resource and a QCL relation between the first resource and the second resource based on the QCL indication; wherein the UE is configured with the second resource for CSI reporting (the second resource overwriting the first resource)].
In view of the above response, claims 1-8, 10-21 and 23-26 are not allowable over combination of Park and Nam. Accordingly, the rejection of claims 1-8, 10-21 and 23-26 under 35 U.S.C. 103 are maintained.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-8, 10-21 and 23-26 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “A method for wireless communications, comprising:
receiving a first message for uplink power control that indicates a first set of configured downlink reference signal resources for a downlink reference signal, wherein the downlink reference signal comprises a path loss reference signal and the downlink reference signal is different from the received first message; 
receiving, based at least in part on the first set of downlink reference signal resources changing to a second set of downlink reference signal resources, a second message that indicates the second set of downlink reference signal resources for the downlink reference signal, wherein the second message comprises a medium access control (MAC) control element associated with updating reference signal configurations; and 
updating, in the uplink power control, the first set of downlink reference signal resources with the second set of downlink reference signal resources based at least in part on receiving the second message.”

    PNG
    media_image1.png
    1101
    777
    media_image1.png
    Greyscale
The specification discloses

[0067] In some systems, a reference signal 215 (e.g., path loss reference signal) for power control may be RRC configured. For example, reference signal 215 (e.g., path loss reference signal) may be RRC configured per physical uplink control channel (PUCCH) spatial relation for PUCCH power control, however, this may be an inefficient update methodology and may lead to latency concerns. For PUSCH power control, reference signal 215 (e.g., path loss reference signal) may be RRC configured per SRI. For SRS power control, reference signal 215 (e.g., path loss reference signal) may be RRC configured per SRS resource set for SRS power control. When a change of the reference signal 215 (e.g., path loss reference signal) occurs in uplink power control, an enhanced update procedure for reference signal 215 (e.g., path loss reference signal) may be used to overcome the previous deficiencies of RRC reconfiguration. For example, reference signal 215 (e.g., path loss reference signal) may be updated dynamically by control message 220 (e.g., MAC-CE or DCI) such that the reference signal 215 (e.g., path loss reference signal) may overwrite the previously RRC configured reference signal 215 (e.g., path loss reference signal). Reference signal 215 (e.g., path loss reference signal) may be a semi-persistent or aperiodic reference signal (e.g., SRS).
[0080] At 405, base station 105-c may transmit, to UE 115-c, a first message that indicates a first set of reference signal resources configured for a path loss reference signal. In some cases, the first message may include an RRC message for uplink power control. The uplink power control may be one of more of physical uplink control channel power control, physical uplink shared channel power control, or SRS power control.
[0081] At 410, base station 105-c may determine that the first set of reference signal resources indicated at 405 has changed to a second set of reference signal resources.
[0082] At 415, base station 105-c may transmit, to UE 115-c, a second message that indicates the second set of reference signal resources configured for the path loss reference signal based on the determination of the first set of reference signal resources changing at 410. The second message may include one or more of a MAC-CE or DCI.
[0083] At 420, UE 115-c may optionally overwrite the first set of reference signal resources received at 405 with the second set of reference signal resources based on receiving the second message at 415.
[0086]    At 505, the UE 115-d may receive a message from the base station 105-d. The message may indicate a spatial relation reference signal associated with an uplink beam. The spatial relation reference signal may correspond to a set of physical uplink control channel resources. In some examples, the spatial relation reference signal may include one or more of a synchronization signal block, a CSI-RS, or an SRS.
[0088]    At 515, the UE 1 15-d may optionally determine that the spatial relation reference signal includes the path loss reference signal based on the determination that the path loss reference signal is not configured. The path loss estimation may be for uplink power control. The uplink power control may include one or more of physical uplink control channel power control, physical uplink shared channel power control, or SRS power control.
[0090]    At 525, the base station 105-d may optionally transmit the spatial relation reference signal. In some cases, the spatial relation reference signal may correspond to a set of SRS resources indicated by an SRS resource indicator.
It is unclear how a first message indicates a first set of configured downlink reference signal resources for a downlink reference signal, wherein the downlink reference signal comprises a path loss reference signal and the downlink reference signal is different from the received first message; a second set of downlink reference signal resources configured for the path loss reference signal overwriting the first set of downlink reference signal resources; a second message that indicates the second set of downlink reference signal resources for the downlink reference signal; and updating the first set of downlink reference signal resources with the second set of downlink reference signal resources.
The specification describes receiving a first message for uplink power control that indicates a first set of reference signal resources configured for a path loss reference signal; receiving, based at least in part on the first set of reference signal resources changing to a second set of reference signal resources, a second message that indicates the second set of reference signal resources configured for the path loss reference signal, wherein the second message comprises a medium access control (MAC) control element associated with updating reference signal configurations; and updating, in the uplink power control, the first set of reference signal resources with the second set of reference signal resources based at least in part on receiving the second message. 
The Specification includes various examples of the “path loss reference signal” being an uplink reference signal. At paragraph [0067], for example, the Specification states that “Reference signal 215 (e.g., path loss reference signal) may be a semi-persistent or aperiodic reference signal (e.g., SRS).” In another example, paragraphs [0086]-[0088], the Specification describes a “spatial relation reference signal may include an SRS ... the spatial relation reference signal includes the path loss reference signal.” Examiner submits that it is well known in the art that sounding reference signals (SRS) are reference signals transmitted on an uplink. Thus, the Specification does not provide support for the claimed path loss reference signal inherently being a downlink reference signal.
The Specification also includes various examples of the “path loss reference signal” corresponds to uplink resources. At paragraphs [0086]-[0088], for example, the specification describes “the spatial relation reference signal may correspond to a set of physical uplink control channel resources ... the spatial relation reference signal includes the path loss reference signal.” In another example, paragraph [0090], the Specification describes “the spatial relation reference signal may correspond to a set of SRS resources.” The Specification clearly describes the spatial relation reference signal (path loss reference signal) corresponds to a set of physical uplink control channel/SRS resources. Therefore, the Specification does not support the claimed features of a “first set of configured downlink reference signal resources” and a “second set of downlink reference signal resources configured for the path loss reference signal.”
But nowhere does the specification discuss a first set of configured downlink reference signal resources, a downlink reference signal, and a second set of downlink reference signal resources. 
Therefore, the specification does not describe “receiving a first message for uplink power control that indicates a first set of configured downlink reference signal resources for a downlink reference signal, wherein the downlink reference signal comprises a path loss reference signal and the downlink reference signal is different from the received first message; receiving, based at least in part on a second set of downlink reference signal resources configured for the path loss reference signal overwriting the first set of downlink reference signal resources, a second message that indicates the second set of downlink reference signal resources for the downlink reference signal, ...; and updating, in the uplink power control, the first set of downlink reference signal resources with the second set of downlink reference signal resources based at least in part on receiving the second message” as recited in amended independent claim 1 and similarly in amended independent claims 8, 14, and 21.
	For the purpose of examination, examiner will interpret the claims as best understood.
Claims 2-7, 10-13, 15-20, and 23-26 are also rejected since they are depended on the rejected claims set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-8, 10-21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0199554 A1, hereinafter “Park”) in view of Nam et al. (US 2018/0278314 A1, hereinafter “Nam”).

Regarding claims 1 and 14, Park discloses an apparatus for wireless communications [see Fig. 13, para. 469-482, Fig. 14, para. 487; a UE for wireless communication], comprising:
a processor [see Fig. 14, para. 487; a processor],
memory in electronic communication with the processor [see Fig. 14, para. 487; a memory in electronic communication with the processor]; and
instructions stored in the memory and executable by the processor to cause the apparatus to [see para. 487, 491; instructions stored in the memory and executable by the processor to cause the UE to]:
receive a first message [see Fig. 13, S1301, para. 469; the UE receives a DCI including SRS configuration control information from the eNB] for uplink power control [see para. 472; the transmission power of the SRS is determined based on the downlink pathloss estimation value calculated by the UE using the downlink reference signal indicated by the parameter set for the power control of the SRS] that indicates a first set of configured downlink reference signal resources for a downlink reference signal [see para. 470, 472; the SRS configuration information includes a first parameter set (including, e.g., a default power value P0, an inverse compensation information/ratio a, a first downlink reference signal for estimation/calculation of pathloss, etc.) for a downlink reference signal. Also see para. 374; the SRS beam set (beam 1, beam 2, ..., beam 4)], wherein the downlink reference signal comprises a path loss reference signal [see para. 400, 403-404; the downlink reference signal comprises a pathloss reference signal] and the downlink reference signal is different from the received first message [see para. 481-482; the downlink reference signal is different from the received DCI]; and
receive, based at least in part on the first set of downlink reference signal resources changing, a second message [see para. 472-475, 479-481; the UE receives, based on the first parameter set (the first downlink reference signal for estimation/calculation of pathloss) changing, a second message (MAC CE)] that indicates a second set of downlink reference signal resources configured for the path loss reference signal [see para. 473, 479, 481; that indicates a second parameter set (a second downlink reference signal for estimation/calculation of pathloss); para. 473; the downlink reference signal is changed by signaling MAC CE; para. 479; the UE receives from the eNB more than one parameter sets (downlink reference signal for estimation/calculation of pathloss). Also see para. 374; when the beam change (or switching) is performed ... in a situation where candidate beams that may be a subject to which the SRS transmission are defined/configured as beam 1, beam 2, ..., beam 4, the "SRS beam set” may include all of four beams and for example, may be configured to include only beam 2 and beam 3 (here, such a configuration may then be reconfigured by a third layer (L3) (e.g., RRC) and/or L2 (e.g., MAC) and/or L1 (e.g., DCI)] for the downlink reference signal [see para. 473; the second message (MAC CE) is for the downlink reference signal], wherein the second message comprises a medium access control (MAC) control element [see para. 473; the second message comprises (MAC CE)] associated with updating reference signal configurations [see para. 473; the MAC CE is used to update/change the downlink reference signal]; and
update, in the uplink power control, the first set of downlink reference signal resources with the second set of downlink reference signal resources based at least in part on receiving the second message [see para. 472-473, 475, 479-481; updating, in the SRS power control, the first parameter set (the first downlink reference signal for estimation/calculation of pathloss) with the second parameter set (the second downlink reference signal for estimation/calculation of pathloss) based on receiving the second message (MAC CE). Also see para. 374; the SRS beam set (beam 1, beam 2, ..., beam 4) is reconfigured to only beam 2 and beam 3].
Although Park discloses receiving the second message based at least in part on the first set of downlink reference signal resources changing, 
Park does not explicitly disclose receiving the second message based at least in part on a second set of downlink reference signal resources overwriting the first set of downlink reference signal resources.
However, Nam teaches receiving, based at least in part on a second set of downlink reference signal resources overwriting the first set of downlink reference signal resources, a message that indicates the second set of downlink reference signal resources for a downlink reference signal, wherein the second message comprises a medium access control (MAC) control element associated with updating reference signal configurations; and updating the first set of downlink reference signal resources with the second set of downlink reference signal resources based at least in part on receiving the second message [see Fig. 13, para. 5, 183, 189, 191, 194-198; UE receives, from a BS, a MAC-CE signaling including a QCL indication between a first resource (see para. 183; first set of N1 CSI-RS resources) and a second resource (see para. 183; subset N3 CSI-RS resources of the first set) and activation of the second resource; and the UE identifies, from the MAC-CE signaling, the activation of the second resource and a QCL relation between the first resource and the second resource based on the QCL indication; wherein the UE is configured with the second resource for CSI reporting (the second resource overwriting the first resource)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “receiving, based at least in part on a second set of downlink reference signal resources overwriting the first set of downlink reference signal resources, a message that indicates the second set of downlink reference signal resources for a downlink reference signal, wherein the second message comprises a medium access control (MAC) control element associated with updating reference signal configurations; and updating the first set of downlink reference signal resources with the second set of downlink reference signal resources based at least in part on receiving the second message”, as taught by Nam, into the system of Park so that it would reduce the number of CSI-RS resources that needs to be indicated in the DCI [see Nam, para. 183].

Regarding claims 2 and 15, Park discloses wherein the instructions to update the first set of downlink reference signal resources are executable by the processor to cause the apparatus to overwrite, in the uplink power control, the first set of downlink reference signal resources with the second set of downlink reference signal resources based at least in part on receiving the second message [see para. 472-475, 479-481; based on receiving the second message (MAC CE), update the first parameter set (the first downlink reference signal for estimation/calculation of pathloss) with the second parameter set (the second downlink reference signal for estimation/calculation of pathloss) for the adjustment of transmission power values of the SRS on all SRS resources. Also see para. 374; the SRS beam set (beam 1, beam 2, ..., beam 4) is reconfigured to only beam 2 and beam 3], the instructions further executable by the processor to cause the apparatus to:
estimate a path loss for an uplink bandwidth part based at least in part on the second set of downlink reference signal resources associated with the path loss reference signal [see para. 472, 475, 479, 481; the transmission power of the SRS is determined based on the downlink pathloss estimation value calculated by the UE using the second downlink reference signal indicated by the second parameter set for the uplink power control of the SRS].

Regarding claims 3 and 16, Park discloses wherein the first message comprises a radio resource control message for the uplink power control [see 469-472; the DCI comprises a RRC message for the uplink power control of the SRS].

Regarding claims 4 and 17, Park discloses wherein the uplink power control comprises a physical uplink shared channel power control [see para. 477-478, 481; the uplink power control comprises PUSCH power control].

Regarding claims 7 and 18, Park discloses wherein the path loss reference signal comprises one or more of a channel state information reference signal or a synchronization signal block [see para. 404, 472; the path loss reference signal comprises a set of SS/PBCH block indexes and/or a set of CSI-RS configuration indexes].

Regarding claims 5 and 19, Park discloses wherein the uplink power control comprises the sounding reference signal power control, wherein the sounding reference signal power control comprises an aperiodic sounding reference signal [see para. 374, 465; the use of aperiodic SRS triggering during the uplink power control].

Regarding claims 6 and 20, Park discloses wherein the uplink power control comprises the sounding reference signal power control, wherein the sounding reference signal power control comprises a semi-persistent sounding reference signal [see para. 347, 465; the use of semi-persistent scheduling for the SRS used during the uplink power control].

Regarding claims 8 and 21, Park discloses an apparatus for wireless communications [see Fig. 13, para. 469-481, Fig. 14, para. 486; a base station for wireless communication], comprising:
a processor [see Fig. 14, para. 486; a processor],
memory in electronic communication with the processor [see Fig. 14, para. 486; a memory in electronic communication with the processor]; and
instructions stored in the memory and executable by the processor to cause the
apparatus to [see para. 486, 491; instructions stored in the memory and executable by the processor to cause the base station to]:
transmit a first message [see Fig. 13, S1301, para. 469; the base station transmits a DCI including SRS configuration control information to the UE] for uplink power control [see para. 472; the transmission power of the SRS is determined based on the downlink pathloss estimation value calculated by the UE using the downlink reference signal indicated by the parameter set for the power control of the SRS] that indicates a first set of configured downlink reference signal resources for a downlink reference signal [see para. 470, 472; the SRS configuration information includes a first parameter set (including, e.g., a default power value P0, an inverse compensation information/ratio a, a first downlink reference signal for estimation/calculation of pathloss, etc.) for a downlink reference signal. Also see para. 374; the SRS beam set (beam 1, beam 2, ..., beam 4)], wherein the downlink reference signal comprises a path loss reference signal [see para. 400, 403-404; the downlink reference signal comprises a pathloss reference signal] and the downlink reference signal is different from the transmitted first message [see para. 481-482; the downlink reference signal is different from the transmitted DCI];
determine that the first set of downlink reference signal resources has changed [see para. 473; determine that the first parameter set (the first downlink reference signal for estimation/calculation of pathloss) has changed. Also see para. 374; determine that the SRS beam set (beam 1, beam 2, ..., beam 4) is reconfigured to only beam 2 and beam 3]; and
transmit, based at least in part on the first set of downlink reference signal resources changing, a second message [see para. 472-475, 479-481; transmit, based on the first parameter set (the first downlink reference signal for estimation/calculation of pathloss) changing, a second message (MAC CE)] that indicates a second set of downlink reference signal resources configured for the path loss reference signal [see para. 473, 479, 481; that indicates a second parameter set (a second downlink reference signal for estimation/calculation of pathloss); para. 473; the downlink reference signal is changed by signaling MAC CE; para. 479; the UE receives from the eNB more than one parameter sets (downlink reference signal for estimation/calculation of pathloss). Also see para. 374; when the beam change (or switching) is performed ... in a situation where candidate beams that may be a subject to which the SRS transmission are defined/configured as beam 1, beam 2, ..., beam 4, the "SRS beam set” may include all of four beams and for example, may be configured to include only beam 2 and beam 3 (here, such a configuration may then be reconfigured by a third layer (L3) (e.g., RRC) and/or L2 (e.g., MAC) and/or L1 (e.g., DCI)] for the downlink reference signal [see para. 473; the second message (MAC CE) is for the downlink reference signal], wherein the second message comprises a medium access control (MAC) control element [see para. 473; the second message comprises (MAC CE)] associated with updating reference signal configurations [see para. 473; the MAC CE is used to update/change the downlink reference signal], and wherein the second set of reference signal resources updates the first set of reference signal resources in the uplink power control [see para. 472-473, 475, 479-481; the second parameter set (the second downlink reference signal for estimation/calculation of pathloss) updates the first parameter set (the first downlink reference signal for estimation/calculation of pathloss) in the uplink power control of the SRS. Also see para. 374; the SRS beam set (beam 1, beam 2, ..., beam 4) is reconfigured to only beam 2 and beam 3].
Although Park discloses transmitting the second message based at least in part on the first set of downlink reference signal resources changing, 
Park does not explicitly disclose transmitting the second message based at least in part on a second set of downlink reference signal resources overwriting the first set of downlink reference signal resources.
However, Nam teaches transmitting, based at least in part on a second set of downlink reference signal resources overwriting the first set of downlink reference signal resources, a message that indicates the second set of downlink reference signal resources for a downlink reference signal, wherein the second message comprises a medium access control (MAC) control element associated with updating reference signal configurations; and updating the first set of downlink reference signal resources with the second set of downlink reference signal resources based at least in part on receiving the second message [see Fig. 13, para. 5, 183, 189, 191, 194-198; Fig. 14, para. 199-203; BS transmits, to a UE, a MAC-CE signaling including a QCL indication between a first resource (see para. 183; first set of N1 CSI-RS resources) and a second resource (see para. 183; subset N3 CSI-RS resources of the first set) and activation of the second resource; and the UE identifies, from the MAC-CE signaling, the activation of the second resource and a QCL relation between the first resource and the second resource based on the QCL indication; wherein the UE is configured with the second resource for CSI reporting (the second resource overwriting the first resource)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “transmitting, based at least in part on a second set of downlink reference signal resources overwriting the first set of downlink reference signal resources, a message that indicates the second set of downlink reference signal resources for a downlink reference signal, wherein the second message comprises a medium access control (MAC) control element associated with updating reference signal configurations; and updating the first set of downlink reference signal resources with the second set of downlink reference signal resources based at least in part on receiving the second message”, as taught by Nam, into the system of Park so that it would reduce the number of CSI-RS resources that needs to be indicated in the DCI [see Nam, para. 183].

Regarding claims 10 and 23, Park discloses wherein the first message comprises a radio resource control message for the uplink power control [see 469-472; the DCI comprises a RRC message for the uplink power control of the SRS].

Regarding claims 11 and 24, Park discloses wherein the uplink power control comprises a physical uplink shared channel power control [see para. 477-478, 481; the uplink power control comprises PUSCH power control].

Regarding claims 12 and 25, Park discloses wherein the uplink power control comprises the sounding reference signal power control, wherein the sounding reference signal power control comprises an aperiodic sounding reference signal [see para. 374, 465; the use of aperiodic SRS triggering during the uplink power control].

Regarding claims 13 and 26, Park discloses wherein the uplink power control comprises the sounding reference signal power control, wherein the sounding reference signal power control comprises a semi-persistent sounding reference signal [see para. 347, 465; the use of semi-persistent scheduling for the SRS used during the uplink power control].


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469